                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


DAVID A. GAMBINO,

        Plaintiff,

        v.                                                 Civil Action No. TDC-17-1701
                                                           Consolidated with TDC-17-2311
FRANK HERSHBERGER, et ai.,

        Defendants.



                                  MEMORANDUM OPINION

       David A. Gambino, a self-represented prisoner at Federal Correctional Institution ("FCI")

Schuylkill in Minersville, Pennsylvania, has filed two consolidated civil actions primarily alleging

deliberate indifference to his medical and mental health conditions, excessive force, and retaliation

suffered while he was incarcerated at FCI Cumberland in Cumberland, Maryland from March 3,

2015 to March 7, 2016. Pending before the Court is a Motion to Dismiss, or in the Alternative,

for Summary Judgment ("Motion to Dismiss"), filed by the United States of America and the

Federal Bureau of Prisons (collectively, "the Government").     Also pending are the Government's

Motion to Seal and Gambino's two Motions to Appoint Counsel, two Motions for a Stay, and

Motion for Leave to Amend Response. Having reviewed the submitted materials, the Court finds

that no hearing is necessary.   See D. Md. Local R. 105.6. For the reasons set forth below, the

Government's Motion to Dismiss and Gambino's Motion for Leave to Amend Response will be

granted, and the remainder of Gambino's Motions will be denied. The Government's Motion to

Seal will be granted in part and denied in part. Because the Government's Motion to Dismiss does

not address all claims against all Defendants, the remainder of Gambino's claims will proceed.
                                         BACKGROUND

       Although Gambino's Complaints consist of a total of 290 pages, and both the Government

and Gambino have attached multiple exhibits to the briefing on the Motion to Dismiss, the Court

sets forth only those facts and allegations relevant to the disposition of the pending motions.

I.      The 1701 Complaint

       On July 21,2017,     Gambino filed his Complaint in Case No. TDC-17-1701 ("the 1701

Complaint"), which asserts claims against the Federal Bureau of Prisons ("BOP"), Warden Stewart

of FCI Cumberland, eight other named correctional personnel or medical personnel at FCI

Cumberland, and various unidentified John Doe Defendants.          The named individual Defendants

are: Frank Hershberger, Shane Sheetz, Kristi Crites, Dr. Moubarek, Brett Dodd, Lieutenant Eirich,

Nurse Todd, and Counselor Smith. The 1701 Complaint asserts claims pursuant to Bivens v. Six

Unknown Names Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), and 42 U.S.C.                S
1983 for violations of constitutional rights; the Federal Tort Claims Act ("FTCA"), 28 U.S.C.         SS
1346(b), 2671-80 (2012); the Americans with Disabilities Act ("ADA"), 42 U.S.C.              SS   12131-

12134 (2012); the Sarbanes-Oxley Act, 15 U.S.C.       SS   7201 et seq. (2012); and the Privacy Act of

1974 ("the Privacy Act"), 5 U.S.C.   S 552a   (2012). Because FCI Cumberland is a federal facility

operated by the federal government, the Court will construe all     S 1983 claims   to be Bivens claims.

Construing the 1701 Complaint liberally, the Court identifies the following claims.

        First, Gambino alleges that Defendants acted with deliberate indifference to his medical

and mental health needs by failing to properly treat him for post-traumatic stress disorder, paranoid

delusional disorder, and bipolar disorder. Among other things, he asserts that Defendants

improperly prescribed him the medication Citropram for suicidal ideations in October 2015 and

that in February 2, 2016, Defendants failed properly to respond to several suicide attempts by



                                                  2
Gambino, used excessive force in handling him after such attempts, and falsified or destroyed

records to cover up their violations.   Based on these allegations, Gambino has alleged a Bivens

claim that Defendants violated the Eighth Amendment to the United States Constitution based on

deliberate indifference to his medical and mental health needs, as well as common law tort claims

under the FTCA.

        Second, Gambino alleges that Defendants violated the First Amendment by retaliating

against him for pursuing legal action against prison personnel, including by threatening rape and

sexual assault, slapping him, and touching him in a sexual manner. In addition to a Bivens claim

for the alleged constitutional violation, Gambino also asserts common law tort claims under the

FTCA based on this conduct.

        Third, Gambino alleges certain claims relating to records.       Specifically, he alleges that

Defendants falsified records and destroyed emails relating to his mental health care, in violation

of the Sarbanes-Oxley Act. Relatedly, he alleges that certain legal materials and evidence relating

to claims against prison officials were destroyed, and certain of his personal records were released

to the public, in retaliation for his filing of legal claims and in violation of his right to access the

courts, in violation of the First Amendment. He alleges that the destruction of these materials also

violated the Sarbanes-Oxley Act and the release of his personal records violated the Privacy Act.

        Fourth, Gambino alleges that Defendants failed to provide accommodations                for his

disability, such as a cane, special shoes, and adult diapers, in violation of the ADA.

        Finally, Gambino alleges Bivens claims against the Warden and other prison officials for

failing to protect him from the various violations asserted, presumably by exhibiting deliberate

indifference to inmate health and safety, in violation of the Eighth Amendment.




                                                   3
II.       The 2311 Complaint

          On August 7,2017, Gambino filed Case No. TDC-17-2311 with a 138-page Complaint

("the 2311 Complaint"), accompanied by more than 200 pages of exhibits, against Warden Stewart

and the following medical providers and correctional personnel: Moubarek, Carol Miller, Crites,

Tom Gera, Todd, Jody Amerzua, P. Boch, Denise Vanmeter, TequillaMcGahee,            Smith, and Carrie

Hanscom. The 2311 Complaint includes allegations of improper medical and dental care, failure

to protect, excessive force, creation of false records, destruction of property, and retaliation.   His

claims are brought pursuant to the Eighth and First Amendments through a Bivens action, the

FTCA, the Religious Freedom Restoration Act of 1993 ("RFRA"), 42 U.S.C.               SS   2000bb-1 to

2000bb-4, the ADA, the False Claims Act ("FCA"), 31 U.S.C.            SS   3729-3733 (2012), and the

Privacy Act. The Complaint seeks $80 million in compensatory and punitive damages, as well as

injunctive relief.   Construing the 2311 Complaint liberally, the Court identifies the following

claims.

          First, Gambino alleges several instances of alleged deliberate indifference to his medical

needs. He asserts that beginning on March 3,2015, he was provided inadequate medical care for

a skin infection and for spinal and stomach conditions, including by discontinuing his prescription

for Prilosec. He also alleges that FCI Cumberland medical personnel failed to properly treat his

severe back pain and a severe fungal infection, and that he received inadequate dental care that

resulted in an infected wisdom tooth. Gambino also alleges that Defendants turned off the water

in his cell in July 2015 while he was on a hunger strike, which endangered his health and safety.

Based on these allegations, Gambino asserts, under Bivens, that Defendants violated the Eighth

Amendment by acting with deliberate indifference to his medical and dental needs. He also alleges




                                                  4
retaliation in violation ofthe First Amendment for his filing of grievances relating to his inadequate

medical care, as well as common law tort claims under the FTCA based on the same allegations.

        Second, Gambino asserts a RFRA claim arising from his dental care because a dentist

recommended the extraction of his wisdom tooth. According to Gambino, extraction of a tooth

would violate his religious beliefs.

        Third, Gambino asserts a violation of the ADA based on his allegation that Defendants

withheld from him accommodations for his disabilities, such as walking aids, bathroom bars, foot

lifts, work restrictions, and certain bunk locations.

        Fourth, Gambino asserts a claim under the FCA based on his allegations that certain

Defendants falsified or altered medical records to avoid documentation of his serious medical

needs and the failure to address them, and that as a result, Defendants were reimbursed for medical

services that were never performed on him.       He also alleges common law torts under the FTCA

based on these same allegations.

III.    RFRA

        ~pecific to his RFRA claim, Gambino alleges that because of inadequate dental care,

including the lack of regular cleanings, one of his wisdom teeth became infected, and a dentist

recommended that it be extracted. However, according to Gambino, his religious beliefs include

a belief that all body parts are necessary and that amputation of any body part is prohibited.     He

states that he was left to choose between preservation of his tooth as required by his religious

beliefs and the substantial risk of a deadly infection. He further alleges that he was forced to sign

a form accepting responsibility for the consequences of failing to consent to the extraction of his

tooth, in violation ofRFRA. Although he criticizes the level of dental care that led to his condition,




                                                   5
Gambino also claims that the tooth does not need to be extracted and that the only purpose of

removing it would be to allow the oral surgeon to profit at the expense of his religious beliefs.

       According to a declaration and records submitted by Dr. Tequilla McGahee, the dentist, on

April 21, 2015 she recommended that the tooth be extracted to avoid the risk of a severe infection.

When Gambino declined to agree to the extraction for religious reasons, Dr. McGahee had him

sign the form acknowledging that he understood the risks of not proceeding with the extraction.

No extraction occurred.     Although Dr. McGahee declined Gambino's           request for a regular

schedule of multiple cleanings per year as not feasible and not medically necessary, she informed

him that he could receive irrigation and cleaning of his tooth through sick call requests.

IV.    Exhaustion of Administrative Remedies

       In support of its claim that Gambino did not exhaust administrative remedies on any

Rehabilitation Act claim, the Government has submitted a declaration from Steven B. Cason, a

Senior Equal Employment Opportunity Specialist at the BOP, asserting that as of August 15, 2018,

Gambino had not filed any complaints with his office relating to alleged violations of the

Rehabilitation Act or any discrimination on the basis of handicap.

V.     Procedural History

       The United States Attorney's Office for the District of Maryland has accepted service for

the Government and for the individual Defendants in both cases only in their official capacities.

On August 1, 2018, the Court consolidated the two cases and granted Gambino's Motion to

Effectuate Service on Defendants Stewart, Hershberger, Sheetz, Crites, Moubarek, Dodd, Eirich,

Todd, and Smith in Case No. TDC-17-1701 and Defendants Stewart, Moubarek, Miller, Crites,

Gera, Todd, Amerzua, Boch, Vanmeter, McGahee, Smith, and Hanscom in Case No. TDC-17-




                                                  6
2311.    Service, however, has not yet been effected on these Defendants in their individual

capacities.

                                          DISCUSSION

        In support of the Motion to Dismiss, the Government argues that certain of Gambino's

claims should be dismissed or summary judgment entered in its favor on the grounds that: (l)

Gambino did not adequately meet prerequisites required to bring suit under the FTCA and, in any

event, BOP health care providers did not breach their duty of care; (2) he has failed to state a

plausible RFRA claim; and (3) he has failed to state a claim under the Rehabilitation Act. The

Government has also filed a Motion to Seal its dispositive motion and all attachments.    Because

claims against a government official in his or her official capacity constitute claims against the

Government, Will v. Michigan Dep't of State Police, 491 U.S. 58, 71 (1989), the Court will

construe the Motion as seeking dismissal or summary judgment of claims against the United States,

the BOP, and the individual Defendants in their official capacities.

        For his part, Gambino has filed two Motions for Appointment of Counsel, two Motions for

a Stay, and a Motion for Leave to File an Amended Response to the Government's           Motion to

Dismiss.      The Court will first address the various preliminary, non-dispositive motions before

proceeding to the Motion to Dismiss.

I.      Preliminary Motions

        A.       Motions for Appointment of Counsel

        Gambino requests appointment of counsel because the issues in this case are complex and

because, he alleges, Defendants have declined to assist him in securing expert testimony relating

to his medical claims. He also claims that because he is in the Special Housing Unit, he has no

access to his legal materials, postage stamps, and photocopying, and that he is restricted from



                                                  7
viewing research material in the prison law library by a '-fence over the screen." Mot. Appoint

Counsel 2, ECF No. 22. Gambino also claims that the BOP is withholding documents he needs to

properly respond to the Government's Motion to Dismiss.

       "The court may request an attorney to represent any person" proceeding informa pauperis

who is "unable to afford counsel."    28 U.S.C.   S   1915(e)(I).    In civil actions, the Court appoints

counsel only in exceptional circumstances.     Cook v. Bounds, 518 F.2d 779, 780 (4th Cif. 1975).

In doing so, the Court considers "the type and complexity of the case," whether the plaintiff has a

colorable claim, and the plaintiff's ability to prosecute the claim. See Whisenant v. Yuam, 739

F.2d 160, 163 (4th Cif. 1984) (citations omitted), abrogated on other grounds by Mallard v. Us.

Dist. Court for the S. Dist. of Iowa, 490 U.S. 296 (1989). Exceptional circumstances include a

litigant who "is barely able to read or write," id. at 162, or clearly "has a colorable claim but lacks

the capacity to present it," Berry v. Gutierrez, 587 F. Supp. 2d 717, 723 (E.D. Va. 2008). Inherent

in this analysis is that one's indigence is insufficient to establish exceptional circumstances.

       Gambino is an experienced self-represented litigator in federal court. See e.g. Gambino v.

Moubarek, No. TDC-15-2202 (D. Md.); Gambino v. Hershberger, No. TDC-16-3806 (D. Md.);

Gambino v. Warden, FCI Schuykill, No. 3:18-cv-2241-MEM-DB                  (M.D. Pa.); Gambino v. FCI

Schuykill Warden, No. 3: 19-cv-249-MEM-DB (M.D. Pa.); Gambino v. Doe, No. 3:19-cv-0413-S-

BN (N.D. Tex.); Gambino v. Pugh, No. 4:13-cv-00817-SL (N.D. Ohio); Gambino v. Whitney, No.

1:12-cv-00792-HBS      (W.D.N.Y.);    Gambino     v. Chief Payne, No.          1:12-cv-00824-LJV-MJR

(W.D.N.Y.).    In two cases, district courts have appointed counsel to represent Gambino.             See

Gambino v. Meeks, No. 1:14-cv-00236-BR-SPB                (W.D. Pa.); Gambino v. Cassano, No. 1:17-cv-

00830-NLH-AMD        (D.N.J.).   Although Gambino has filed numerous claims, the issues are not

unduly complex, and his filings thus far have demonstrated his ability to present his claims and



                                                      8
respond to Defendants' claims. Although Gambino's legal materials may have been delayed in

his transfer between correctional facilities, Gambino ultimately received the materials, and this

Court has and will grant reasonable extensions to accommodate any difficulties Gambino faces in

responding to legal filings. The Court therefore finds that appointment of counsel is not warranted

at this time. The Motions for Appointment of Counsel will be denied without prejudice.       Should

the case progress to discovery or a hearing, Gambino may re-file a motion for appointment of

counsel.

       B.      Motions to Stay

       On August 27, 2018, shortly after the Government filed its Motion to Dismiss, Gambino

filed a Motion to Stay or for a Continuance, ECF No. 23, in which he stated that he has not been

provided discovery and did not have access to his legal materials. He further asserted that he was

being rushed to respond to the Government's Motion.

       Because Gambino filed a Response to the Motion to Dismiss, and, as discussed below, the

Court will accept his amended Response, there no longer remains any basis to stay the proceedings

or for a continuance.   As for discovery, Gambino has not specified what discovery he requires.

Whether discovery is necessary before the Court resolves the Government's Motion to Dismiss

will be discussed below, in the Court's consideration of that Motion. Thus, the Motion to Stay or

for a Continuance will be denied.

       On October 1, 2018, Gambino filed an additional motion entitled "Motion to Stay or in the

Alternative Take Leave," ECF No. 29, in which he stated that he was being transferred to a new

prison and asked for a stay of proceedings until he notified the Court of his address change because

of his concern that his legal materials would not be delivered to him at the new facility.




                                                  9
          Gambino has since received his legal materials, and he notified the court of his new

address. He has also filed a Motion for Leave to Amend his Original Response to the Motion to

Dismiss, which will be granted. Accordingly, Gambino's Motion to Stay or Take Leave will be

denied.

          C.     Motion for Leave to Amend Response

          On January 28, 2019, Gambino filed a Motion for Leave to Amend his Response to the

Motion to Dismiss, in which requested that the Court strike his original Response to the Motion

and replace it with a new version. Gambino stated that the Amended Response is necessary because

he lacked access to his to legal materials from August 17,2018 through November 8,2018, which

includes the time period when he prepared his original Response to the Motion.     The Amended

Response, attached to Gambino's motion, includes exhibits, his declaration, and declarations of

other inmates at Fcr Cumberland.    Gambino states at the bottom of the Amended Response that

"the above is true and fact." Am. Response 55, ECF No. 32-1. The Government does not oppose

Gambino's Motion.      Accordingly, the Court will grant the Motion and consider the Amended

Response and Exhibits to be Gambino's Response to the Motion to Dismiss.

          D.     Motion to Seal

          With its Motion to Dismiss, the Government filed a Motion to Seal, which asserts that

because its Motion, supporting memorandum of law, and exhibits discuss Gambino's medical

history and are not amenable to redaction without rendering the filings unreadable, the filings

 should be sealed. The CouJ,i agrees that Gambino's sensitive personal and medical information

 should be sealed, but it concludes that not all of the Government's    submission contains such

 information or cannot reasonably be redacted. Accordingly, the Court will grant the motion to the

 extent that it will order that the Declaration of Tequilla McGahee and its attachments, ECF No.



                                                10
19-2, and the Declaration of Mohammed Moubarek, M.D. and its attachments, ECF No. 19-3, be

sealed. The Court will also order the sealing of part II of the Government's Memorandum of Law

in Support of its Motion to Dismiss, ECF No. 19-1, but the remainder of that filing will not be

sealed.   The Government will be directed to file a redacted version of ECF No. 19-1 that will

constitute the public version of that document.

II.       Motion to Dismiss or, in the Alternative, Motion for Summary Judgment

          The Government's Motion to Dismiss addresses only claims against the Government, not

the individual Defendants, and it is limited to seeking dismissal of the FTCA medical malpractice

and negligence claims, the RFRA claim, and any Rehabilitation Act claim. The Court will also

address Gambino's ADA, FCA, and Sarbanes-Oxley Act claims pursuant to its authority to screen

prisoner complaints under 28 U.S.C.   S   1915A.

          A.     Legal Standards

          The Government's argument that Gambino's FTCA claims must be dismissed because he

did not comply with administrative requirements is ajurisdictional claim governed by Federal Rule

of Civil Procedure 12(b)(I).   See Kerns v. United States, 585 F.3d 187, 194-96 (4th Cir. 2009)

(holding that the FTCA's provision that the United States may incur tort liability only "under

circumstances where the United States, if a private person, would be liable to the claimant in

accordance with the law of the place where the act or omission occurred" may be treated as

jurisdictional when the state tort law requirements are threshold requirements not intertwined with

the merits); Zander v. United States, 843 F. Supp. 2d 598, 602-603 (D. Md. 2012) (holding that

compliance with the Maryland Health Care Malpractice Claims Act is jurisdictional for purposes

of an FTCA claim), aff'd, 494 F. App'x 386 (4th Cir. 2012). It is the plaintiffs burden to show

that subject matter jurisdiction exists. Evans v. B.F. Perkins Co., Div. of Stand ex Int'l Corp., 166



                                                   11
F.3d 642,647    (4th Cir. 1999). Federal Rule of Civil Procedure 12(b)(1) allows a defendant to

move for dismissal when it believes that the plaintiff has failed to make that showing.        When a

defendant asserts that the plaintiff has failed to allege facts sufficient to establish subject matter

jurisdiction, the allegations in the complaint are assumed to be true under the same standard as in

a Rule 12(b)(6) motion, and "the motion must be denied if the complaint alleges sufficient facts to

invoke subject matter jurisdiction."   Kerns, 585 F.3d at 192. When a defendant asserts that facts

outside of the complaint deprive the court of jurisdiction, the Court "may consider evidence outside

the pleadings without converting the proceeding to one for summary judgment."         Velasco v. Gov't

o/Indonesia,   370 F.3d 392, 398 (4th Cir. 2004); Kerns, 585 F.3d at 192. The court should grant a

Rule 12(b)(1) motion based on a factual challenge to subject matter jurisdiction "only if the

material jurisdictional facts are not in dispute and the moving party is entitled to prevail as a matter

oflaw."    Evans, 166 F.3d at 647 (quoting Richmond, Fredericksburg & Potomac R. Co. v. United

States, 945 F.2d 765, 768 (4th Cir. 1991)).

          The Government's   arguments that the RFRA claim and any Rehabilitation Act claim

should be dismissed are based on consideration of submitted exhibits. Where a Motion relies on

information outside the Complaint, Rule 12(d) requires courts to treat such a motion as a motion

for summary judgment.      Fed. R. Civ. P. 12(d). Before converting a motion to dismiss to one for

summary judgment, courts must give the nonmoving party "a reasonable opportunity to present all

the material that is pertinent to the motion." Id. "Reasonable opportunity" has two requirements:

(1) the nonmoving party must have some notice that the court is treating the Rule 12(b)(6) motion

as a motion for summary judgment, and (2) the nonmoving party "must be afforded a reasonable

opportunity for discovery" to obtain information essential to oppose the motion. Gay v. Wall, 761

F.2d 175, 177 (4th Cir. 1985) (citation omitted).        To show that a reasonable opportunity for



                                                   12
discovery has not been afforded, the nonmoving party must file an affidavit or declaration under

Rule 56(d), or a comparable filing, explaining why "for specified reasons, it cannot present facts

essential to justify its opposition." Fed. R. Civ. P. 56(d). See Harrods Ltd. v. Sixty Internet Domain

Names, 302 F.3d 214,245 (4th Cir. 2002).

       Gambino has been on notice from the title of the Government's Motion that it may be

treated as seeking summary judgment and has submitted his own declaration and exhibits in

opposing the Motion.      However, Gambino has asserted, in various filings, that discovery is

necessary before the Court resolves a Motion for Summary Judgment.               Without addressing

whether the Court could properly consider summary judgment on all claims without first affording

discovery, the Court finds that Gambino has not identified any discovery that is necessary for

resolution of the RFRA claim.         Likewise, where the Government         seeks dismissal of any

Rehabilitation Act claim based on exhaustion of administrative remedies, the Court concludes that

no discovery is necessary for resolution of that claim.      Thus, the Court concludes that it may

construe the Motion as a Motion for Summary Judgment for purposes of these claims.

        Under Federal Rule of Civil Procedure 56(a), the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242,255 (1986). The Court may rely only on facts supported in

the record, not simply assertions in the pleadings.    Bouchat v. Bait. Ravens Football Club, Inc.,

346 F.3d 514,522 (4th Cir. 2003). A fact is "material" ifit "might affect the outcome of the suit

under the governing law." Anderson, 477 U.S. at 248. A dispute of material fact is only "genuine"



                                                  13
if sufficient evidence favoring the nonmoving party exists for the trier of fact to return a verdict

for that party. Id. at 248-49.

        Finally, the Court's consideration of the ADA, FCA, and Sarbanes-Oxley Act claims is

governed by 28 U.S.C.     S   1915A, which requires the Court to dismiss any part of a complaint

brought by a prisoner against a governmental entity or officer that fails to state a claim upon which

relief may be granted. See 28 U.S.C.    S   1915A(b)(l).

        B.      FTCA

        Defendants move for dismissal of Gambino's FTC A claims for medical malpractice and

negligence because he failed to comply with conditions precedent to their filing. Under the FTCA

the United States is liable for "injury or loss of property, or personal injury or death caused by the

negligent or wrongful act or omission of any employee of the Government while acting under the

scope of his office or employment."         28 U.S.C.    S   1346(b)(l).   The FTCA represents a limited

waiver of sovereign immunity to the extent that it "permits the United States to be held liable in

tort in the same respect as a private person would be liable under the law of the place where the

act occurred." Medina v. United States, 259 F.3d 220, 223 (4th Cir. 2001).

        To bring a claim under the FTCA, a plaintiff must "first present[] the claim to the

appropriate Federal agency" and have the claim "finally denied by the agency in writing" before

filing suit in federal court. 28 U.S.C.     S 2675(a).    To satisfy this requirement, the claim must be

filed with the Federal agency through a Standard Fornl 95 or other written notification of an

incident "accompanied by a claim for money damages in a sum certain."                 28 C.F.R. sI4.2(a)

(2018). A claim is properly "presented" to the agency if it "(l) is sufficient to enable the agency

to investigate and (2) places a 'sum certain' value on [the] claim." Ahmed v. United States, 30

F.3d 514,517 (4th Cir. 1994) (quoting Adkins v. United States, 896 F.2d 1324,1326              (lith Cir.



                                                     14
1990)). A plaintiff may not file suit in federal court until the administrative claim is "finally denied

by the agency in writing and sent by certified or registered mail," or until six months have passed

without the agency making "final disposition" of the claim. 28 U.S.C.        S 2675(a).   This requirement

is jurisdictional.   Kokotis v.      us. Postal   Service, 223 F.3d 275, 278 (4th Cir. 2000). Although

Gambino asserts that he has filed FTCA claims with the relevant agency, he does not provide

specific information on their disposition.         Notably, the Government does not claim or establish

that he failed to satisfy this requirement.

         Regardless, because the FTCA only permits the United States to be held liable in tort to

the same extent that "a private person would be liable under the law of the place where the act

occurred," Medina, 259 F.3d 223, Gambino's FTCA claims relating to medical malpractice and

negligence fail because he has not complied with specific requirements to pursue his claim in

Maryland. Because these FTCA claims relate to allegedly deficient health care, he had to comply

with the requirements of the Maryland Health Care Malpractice Claims Act ("HCMCA"), Md.

Code Ann., Cts. & Jud. Proc.            SS   3-2A-01   to 3-2A-IO    (2011), which establishes the state

procedure for medical malpractice actions. See Zander, 843 F. Supp. 2d at 603 (holding that for

an FTC A claim based on medical malpractice, a plaintiff must comply with the requirements of

the HCMCA), aff'd, 494 F. App'x 386 (4th Cir. 2012). Under the HCMCA, before filing a medical

malpractice tort claim "against a health care provider for medical injury," a plaintiff must submit

the claim within 90 days to the Maryland Health Care Alternative Dispute Resolution Office

("HCADRO") to undergo arbitration.             The plaintiff must submit with the claim "a certificate of

qualified expert . . . attesting to departure from standards of care, and that the departure from

standards of care is the proximate cause of the alleged injury." Md. Code Ann., Cts. & Jud. Proc.

S 3-2A-04(a)(1)(i),     (b)(l)(i).     A medical malpractice action filed in either state or federal court



                                                        15
that fails to meet this requirement will be dismissed without prejudice. Id. ~ 3-2A-04(b)(1)(i);

see Willeverv. United States, 775 F. Supp. 2d 771,777 (D. Md. 2011). ComplyingwithHCMCA's

requirements is "not merely a procedural rule, but is a condition precedent to bringing a medical

malpractice lawsuit," such that a plaintiff cannot litigate a claim at all without having done so.

Willever, 775 F.Supp.2d at 777, 785. The HCMCA condition precedent applies to actions filed by

self-represented inmates. See e.g. Johnson v. Maynard, No. ELH-12-2692, 2013 WL 4176958, at

*13 n. 20 (D. Md. Aug. 12,2013); Skaggs v. Corr. Med. Servs., Inc., No. PJM-09-3004, 2010 WL

1713649, at *4 (D. Md. Apr. 26,2010).     Because Gambino      failed to comply with the HCMCA,

this Court lacks subject matter jurisdiction over this lawsuit. See Zander, 843 F. Supp. 2d at 602-

03, aff'd, 494 F. App'x 386 (4th Cir. 2012).

       In his Amended Response, Gambino counters that he should not be barred by his failure to

comply with the HCMCA because this "Court has seen evidence of dilatory actions by Defendants

in obstructing him from obtaining such a certificate." Am. Response 5, TDC-17-1701, ECF No.

32-1. Beyond claiming that verbal requests for assistance in meeting this requirement were denied,

Gambino has provided emails he sent to prison officials in 2018 requesting assistance in locating

a physician to offer a second opinion or an expert opinion, including a June 12, 2018 email he sent

to the Assistant Warden ofFCI Fort Dix, New Jersey, at which he was then housed, asking for a

list of local doctors and a "furlough" to see a doctor outside the prison. Am. Response Ex. 1 at 1,

TDC-17-1701, ECF No. 32-3. The request was denied for security reasons. On June 21,2018,

Gambino, sent another email to a staff member at FCI Fort Dix in which he asked for information

to assist in finding a doctor who could provide expert testimony.    On June 26, 2018, Gambino

received a response that stated, "We cannot involve ourselves in your legal matters and this is not




                                                16
a service we provide to the inmates. You can write to the court if you have questions or concerns

about obtaining an expert." Id. at 2.

        These denials for assistance came not from Defendants, but from officials within a different

federal prison from the one at which the alleged medical malpractice occurred.             Moreover,

Gambino sent his requests for assistance in June 2018, after he filed the Complaints in this case in

2017, long after the alleged malpractice or negligence purportedly occurred at FCI Cumberland

between March 2015 and March 2016, and long after the expiration of the 90-day period for filing

a claim under the HCMCA. Gambino thus has not provided a basis to excuse his failure to comply

with the HCMCA. Where Gambino did not comply with that requirement, the Court will dismiss

without prejudice Gambino's FTCA claims of medical malpractice and negligence for lack of

subject matter jurisdiction.

        The Court thus need not, and does not, address the Government's alternative arguments for

dismissal ofthose FTCA claims. However, the Court notes that the Government's arguments were

limited to tort claims for medical malpractice and negligence and did not address the other FTCA

claims asserted relating to non-medical acts or omissions.       Accordingly, the Court will dismiss

only those FTC A claims relating to medical malpractice and medical negligence.

        C.      RFRA

        The Government argues that Gambino has failed to state a plausible claim under the

Religious Freedom Restoration Act, 42 U.S.C.        S   2000bb-l, relating to dental care he received

while at FCI Cumberland.       RFRA provides "very broad protection for religious liberty." Burwell

v. Hobby Lobby Stores, 573 U.S. 682, 693 (2014). The statute provides that "Government shall

not substantially burden a person's exercise of religion even if the burden results from a rule of

general applicability, except as provided in subsection (b) of this section." 42 U.S.C.    S 2000bb-


                                                  17
l(a).   Subsection (b) states that "Government may substantially burden a person's exercise of

religion only if it demonstrates that application of the burden to the person-(l)     is in furtherance

of a compelling governmental interest; and (2) is the least restrictive means of furthering that

compelling governmental interest." Id.      S 2000bb-1 (b).   RFRA creates a statutory cause of action

for a plaintiff whose free exercise of religion is substantially burdened by the application of a

facially neutral law or policy. Id.   S 2000bb-l(c).
        Here, Gambino asserts that it is against his religious beliefs to have his tooth extracted.

However, Gambino was not required or forced to have his tooth extracted. Rather, a dentist, Dr.

McGahee, recommended that he allow the tooth to be removed to prevent a severe infection, and

when Gambino rejected that recommendation, McGahee told him that as necessary he could report

to sick call and seek treatment for pain or other future issues with the tooth, including providing

irrigation and plaque removal. Thus, even if McGahee declined to provide Gambino with special

cleanings on a specific schedule, she continued to offer services to prevent infection in that tooth.

Although dental staff did have Gambino sign a form acknowledging that he had refused to allow

the tooth extraction and that he assumed responsibility for complications that may arise from that

decision, there is no evidence that signing such a form substantially burdened Gambino's free

exercise of religion, as his asserted religious beliefs only forbid the extraction of teeth, not the

signing of forms. Even when the facts are viewed in the light most favorable to Gambino, there is

no basis to conclude that Defendants substantially burdened Gambino's free exercise of religion.

Accordingly, the Government is entitled to summary judgment on Gambino's RFRA claim.

        D.     ADA and the Rehabilitation Act

        Gambino asserts a claim for a violation of the ADA in both of his Complaints in which he

generally alleges that he has not received accommodations for disabilities, such as a cane and



                                                       18
special shoes.    Although the Government does not address Gambino's ADA claim, the Court

reviews it under 28 U.S.C.    S   1915A(b)(l), which permits dismissal of allegations in a complaint

brought by a prisoner agairist a governmental entity that fail to state a claim upon which relief may

be granted.

         Gambino's ADA claim is not cognizable because Title II of the ADA, which prohibits

disability discrimination in public services, does not apply to federal prisons.     See 42 U.S.C.    S
12131 (defining "public entity" as "any State or local government" or "any department, agency,

special purpose district, or other instrumentality of a State or States or local government"); Cellular

Phone Tasliforce v. FCC, 217 F.3d 72, 73 (2d Cir. 2000) (holding that the Federal Communications

Commission cannot be held liable under Title II of the ADA because it does not apply to the federal

government); Phillips v. Tiona, 508 F. App'x 737, 752 (lOth Cir. 2013) (holding that "Title II of

the ADA does not apply to federal prisoners in federal prisons").        Accordingly, the Court will

dismiss Gambino's ADA cause of action for failure to state a claim.

         Although Gambino does not explicitly assert a claim under the Rehabilitation Act, the

Government addresses the Rehabilitation Act in its Motion, presumably construing Gambino's

ADA claim as a claim under the Rehabilitation Act, which does apply to federal prisons. See 29

U.S.C.   S   794 (2012) (prohibiting discrimination on the basis of disability by any recipient of

federal funding or under any program or activity conducted by any Executive Branch agency of

the federal government).     Because Gambino is self-represented, the Court will construe the ADA

claim as including a Rehabilitation Act claim and address the Government's affirmative defense

that Gambino failed to exhaust his administrative remedies. See Erickson, 551 U.S. at 94 (holding

that pleadings of self-represented litigants should be construed liberally).




                                                    19
       Under the Prison Litigation Reform Act of 1995 ("PLRA"), Pub. L. No. 104-134              S 803,
110 Stat. 1321 (1996) (codified as amended at 42 U.S.c.      S 1997e(a)):
       No action shall be brought with respect to prison conditions under section 1983 of
       this title, or any other Federa11aw, by a prisoner confined in any jail, prison, or
       other correctional facility until such administrative remedies as are available are
       exhausted.

42 U.S.C.   S   1997e(a). Inmates must exhaust administrative remedies before they bring any "suits

about prison life, whether they involve general circumstances or particular episodes, and whether

they allege excessive force or some other wrong." Porter v. Nussle, 534 U.S. 516, 532 (2002).

Exhaustion is required for "any suit challenging prison conditions, not just for suits under   S 1983."
Woodford v. Ngo, 548 U.S. 81, 85 (2006). Although the United States Court of Appeals for the

Fourth Circuit has yet to rule on the precise issue of whether the exhaustion requirement of the

PLRA applies to claims brought under the Rehabilitation Act, all circuits to do so have held that it

does. See, e.g.,   o 'Guinn v. Lovelock   Corr. Ctr., 502 F.3d 1056, 1061-62 (9th Cir. 2007) (holding

that "the plain language of    S   1997e(a) and relevant Supreme Court authority require prisoners

bringing ADA and Rehabilitation           Act claims to exhaust those claims through           available

administrative remedies before filing suit"); Jones v. Smith, 266 F.3d 399, 400 (6th Cir. 2001)

(affirming the dismissal of a prisoner complaint brought under the ADA for failure to exhaust);

see also Harding v. Green, No. JFM-11-1561, 2012 WL 1203956, at *2 (D. Md. Apr. 9, 2012) .

(holding that "exhaustion under the PLRA is required for ... claims under the Rehabilitation Act").

Accordingly, summary judgment may be granted in favor of the Government if it shows that

Gambino failed to exhaust his disability discrimination claim prior to bringing suit.

        Exhaustion generally may not be excused unless the administrative procedure is not

available. See Ross v. Blake, 136 S. Ct. 1850, 1858 (2016) (holding that an inmate "must exhaust

available remedies, but need not exhaust unavailable ones"). "[A]n administrative remedy is not


                                                   20
considered to have been available if a prisoner, through no fault of his own, was prevented from

availing himself of it." Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008). In Ross, the United

States Supreme     Court identified   three circumstances      when an administrative      remedy   is

unavailable.   Ross, 136 S. Ct. at 1859-60. An administrative procedure is not available when

officers are consistently unwilling or unable to provide relief to aggrieved inmates, the procedure

is so opaque that it is practically incapable of use, or prison administrators actively thwart inmates

from filing grievances. Id.

        To exhaust a claim under the Rehabilitation Act, a federal prisoner must first exhaust the

usual BOP administrative remedy procedure applicable to conditions-of-confinement         claims and,

after that process has been completed, submit a complaint to the Director for Equal Employment

Opportunity ("EEO").     See 28 C.F.R.    S   39.170(d).   The Government argues that Gambino has

failed to comply with this requirement and submits a declaration by Steve Cason, a BOP Senior

Equal Employment Opportunity Specialist who processes complaints filed under 28 C.F .R.              S
39.170(d), stating that Gambino had not filed a complaint with his office as of August 15,2018.

Although Gambino asserts that he exhausted the administrative remedies available him to comply

with the PLRA, he does not dispute that he failed to submit a complaint to the EEO Director. He

also does not assert that the EEO process was unavailable to him; rather, he argues incorrectly that

it is not related to his Rehabilitation Act claim. Accordingly, even when the evidence is viewed

in the light most favorable to Gambino, the Court finds that there is no genuine issue of material

fact whether Gambino exhausted his administrative remedies under the Rehabilitation               Act.

Because he did not exhaust his administrative remedies, the Government's Motion for Summary

Judgment on this claim will be granted.




                                                    21
       E.      False Claims Act

       Gambino asserts a claim under the False Claims Act, 31 U.S.C.         SS   3729-3733, based on

his allegation that certain Defendants acted fraudulently against him by purposely depriving him

of his "basic medical needs," medical devices, "pre-prescribed medications," and "pre-prescribed

treatments." Supp. Compl. at 85 ,-r 5, TDC-17-2311, ECF NO.2. He claims that these Defendants

have "achieved substantial financial gains and benefits" at his expense and that the savings are

used "for other things controlled by the Warden," including salaries, job security, and "pet projects

enjoyed by Defendants." Id. at 85-87 ,-r,-r 4, 11.

        Although the Government does not seek dismissal of Gambino's FCA claim in its Motion,

the Court reviews the claim under 28 U.S.C.      S   1915A(b)(1). Regardless of whether Gambino's

allegations are true, a self-represented litigant may not bring a qui tam action under the FCA.

United States ex rei. Lu v. Ou, 368 F.3d. 773, 775-76 (7th Cir. 2004); United States ex rei. Brooks

v. Lockheed Martin Corp., 237 F. App'x 802, 803 (4th Cir. 2007). In such an action, a relator or

whistleblower is entitled to share in the recovery if the case is successful.     United States ex reI.

Milam v. Univ. o/Tex. MD. Anderson Cancer Ctr., 961 F.2d 36, 48-49 (4th Cir. 1992). However,

the real party in interest in a qui tam proceeding is the United States, so the need for adequate legal

representation counsels against permitting self-represented suits. United States ex rei. Brooks, 237

F. App'x at 803 (citing United States ex rei. Milam, 961 F.2d at 50). Because Gambino may not

pursue this claim as a self-represented litigant, his FCA claim will be dismissed.

        F.      Sarbanes-Oxley Act

        Gambino alleges that the Government destroyed records and emails related to his mental

health care and legal proceedings,       in violation of the Sarbanes-Oxley       Act.   Although the




                                                     22
Government does not seek dismissal of Gambino's Sarbanes-Oxley Act claim in its Motion, the

Court reviews the claim under 28 U.S.C.           S   1915A(b)(1).

         Gambino does not cite a specific statutory provision of the Sarbanes-Oxley Act, but his

repeated reference to destruction of documents reveals that he has asserted a claim under 18 U.S.C.

S   1519, which provides that:

         Whoever knowingly alters, destroys, mutilates, conceals, covers up, falsifies, or
         makes a false entry in any record, document, or tangible object with the intent to
         impede, obstruct, or influence the investigation or proper administration of any
         matter within the jurisdiction of any department or agency of the United States or
         any case filed under title 11, or in relation to or contemplation of any such matter
         or case, shall be fined under this title, imprisoned not more than 20 years, or both.

18 U.S.c.     S   1519 (2012). As reflected in the statutory language, as well as its codification under

Title 18 ofthe United States Code covering Crimes and Criminal Procedure, 18 U.S.C.                       S   1519 is

a criminal statute.       See also Harold S. Bloomenthal & Samuel Wolff, Sarbanes-Oxley Act in

Perspective       S 8:8 (June   2018 Update) (stating that the provision of the Sarbanes-Oxley Act barring

document-shredding         "is in the form of an addition to the criminal code").                Accordingly, the

language of the statute does not explicitly confer a private right of action.

         Courts are "quite reluctant to infer a private right of action from a criminal prohibition

alone." Central Bank a/Denver, NA. v. First Interstate Bank a/Denver, NA., 511 U.S. 164, 190

(1994). Furthermore, "no circuit or Supreme Court opinion has held that                  S   1519 creates a private

right of action." Peavey v. Holder, 657 F. Supp. 2d 180, 190-91 (D.D.C. 2009), aff'd, No. 09-

5389,2010 WL 3155823 (D.C. Cir. Aug. 9,2010).                     Thus, the district courts to address the issue

have declined to infer a private right of action from 18 U.S.C.              S   1519. See, e.g., id. (dismissing

the plaintiff s claim under        S 1519 for lack of a private    cause of action); North v. Smarsh, Inc., 160

F. Supp. 3d 63, 77 (D.D.C. 2015) (same); Antonelli v. Kennedy Hasp., No. 17-13780-RBK/KMW,

2018 WL 443455, at *2 (D.N.J. Jan. 16,2018) (same).


                                                          23
       Following the guidance of these decisions, the Court declines to infer a private right of

action from 18 U.S.C.   S   1519. Thus, Gambino has failed to state a claim under the Sarbanes-

Oxley Act "because there is simply no claim to bring under this statute." Antonelli, 2018 WL

443455, at *2.

                                         CONCLUSION

       For the foregoing reasons,      Gambino's      Motions for Appointment       of Counsel   and

Gambino's   Motions to Stay will be DENIED; Gambino's           Motion for Leave to Amend his

Response to the Government's      Motion to Dismiss will be GRANTED; and the Government's

Motion to Seal will be GRANTED IN PART and DENIED IN PART. The Government's Motion

to Dismiss will be GRANTED in that the Court will dismiss Gambino's FTCA claims as they

relate to medical malpractice and medical negligence, the ADA claims, the FCA claim, and the

Sarbanes-Oxley Act claims and will grant summary judgment on Gambino's RFRA claim and any

Rehabilitation Act claim. A separate Order shall issue relating to these rulings.

       The remaining claims consist of claims against individual Defendants in their individual

capacities (1) under Bivens for violations of the Eighth Amendment based on alleged deliberate

indifference to serious medical and mental health needs or excessive force; (2) under Bivens for

violations of the First Amendment based on alleged retaliation for grievances filed by Gambino;

and (3) for violations of the Privacy Act based on the alleged release of certain personal

information relating to Gambino.     FTCA claims against the Government unrelated to medical

malpractice and medical negligence also remain.




                                                 24
       The Court will, in a separate Order to be issued at a later date, identify to Gambino the

specific individual Defendants it deems to be remaining Defendants and, upon confirmation by

Gambino that he continues to seek to pursue claims against those Defendants, direct service of

those Defendants by the United States Marshal.




Date: March 20,2019
                                                      THEODORE.            UA
                                                      United States District J




                                                 25
